         Case 1:18-cv-10836-PGG Document 88 Filed 11/14/19 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    86 Chambers Street, 3rd Floor
                                                    New York, New York 10007


                                                    November 14, 2019


BY ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     Gottesfeld v. Hurwitz, 18 Civ. 10836 (PGG)

Dear Judge Gardephe:

        On May 16, 2019, Defendants moved to dismiss the complaint in the above-captioned
action. Defendants write to respectfully request that the Court endorse the briefing schedule set
forth below.

         On May 21, 2019, the Court provided Plaintiff until June 20, 2019, to oppose the motion
to dismiss. See Dkt. No. 55. On June 19, 2019, Plaintiff’s wife—Dana Gottesfeld—wrote a
letter to the Court seeking an extension of Plaintiff’s time to respond to the Complaint. See Dkt.
No. 57. On June 21, 2019, the Court granted this request and provided Plaintiff until July 11,
2019, to submit his opposition. See Dkt. No. 58. On July 2, 2019, Plaintiff filed another request
for an extension seeking until August 31, 2019, to file his opposition. See Dkt. No. 59. The
Court granted Plaintiff’s request and provided Defendants until September 24, 2019, to submit
their reply. See Dkt. No. 62. On August 12, 2019, Plaintiff asked for an additional extension to
October 15, 2019, which the Court granted. See Dkt. Nos. 67, 73. The Court provided
Defendants until November 5, 2019 to submit their reply. Thereafter, Plaintiff submitted
additional extension requests, on which the Court has not ruled. See Dkt. Nos. 81, 85. In his
most recent request, Plaintiff indicated that he would place his opposition papers in the mail on
November 12, 2019.

         Per the above, the most recent briefing scheduled endorsed by the Court required Plaintiff
to file his opposition by October 15 and that the Defendants reply by November 5. Given
Plaintiff’s violation of the Court’s order setting forth the briefing schedule as to the motion to
            Case 1:18-cv-10836-PGG Document 88 Filed 11/14/19 Page 2 of 2
    Page 2 of 2


dismiss, Defendants respectfully request that the Court provide Defendants with three weeks
from the date that Defendants receive Plaintiff’s opposition to file their reply papers. 1

          I thank the Court for its attention to this matter.

                                                        Sincerely,

                                                        GEOFFREY S. BERMAN
                                                        United States Attorney of the
                                                        Southern District of New York


                                                  By: _/s/ Alexander J. Hogan_________
                                                      ALEXANDER J. HOGAN
                                                      Assistant United States Attorney
                                                      86 Chambers Street, Third Floor
                                                      New York, New York 10007
                                                      Tel.: (212) 637-2799
                                                      Fax: (212) 637-2686
                                                      E-mail: alexander.hogan@usdoj.gov


cc:       Martin Gottesfeld, Register Number 12982-104
          FCI Terre Haute
          Federal Correctional Institution
          P.O. Box 33
          Terre Haute, IN 47808




1
 In his most recent filing, see Dkt. No. 85, Plaintiff indicated that he would mail his opposition
on November 12, 2019. Based on prior filings, there is often an approximate two-week lag
between Plaintiff’s mailing and Plaintiff’s papers appearing on the docket sheet. Accordingly, if
Plaintiff does mail his opposition on November 12, it will likely appear on the docket the week of
November 25, 2019. In light of the holiday that week, Defendants respectfully request that the
Court provide them with three weeks to reply to Plaintiff’s opposition.
